
	

113 HR 2918 IH: Coal Healthcare and Pensions Protection Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2918
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. McKinley (for
			 himself, Mrs. Capito,
			 Mr. Rahall,
			 Mr. Johnson of Ohio,
			 Mr. Barr, Mr. Moran, Mr.
			 Enyart, Mr. Bucshon,
			 Mr. Stivers,
			 Mr. George Miller of California,
			 Mr. Whitfield,
			 Ms. Fudge,
			 Ms. Schwartz,
			 Mr. Rodney Davis of Illinois,
			 Mr. Turner,
			 Mr. Clay, Mr. Joyce, Mr.
			 Gibbs, and Mr. Doyle)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Surface Mining Control and Reclamation Act
		  of 1977 to transfer certain funds to the Multiemployer Health Benefit Plan and
		  the 1974 United Mine Workers of America Pension Plan.
	
	
		1.Short titleThis Act may be cited as the
			 Coal Healthcare and Pensions
			 Protection Act of 2013.
		2.Inclusion of
			 certain retirees in the Multiemployer Health Benefit PlanSection 402 of the Surface Mining Control
			 and Reclamation Act of 1977 (30 U.S.C. 1232) is amended—
			(1)in subsection
			 (h)(2)(C)—
				(A)by striking
			 A transfer and inserting the following:
					
						(i)Transfer to the
				PlanA
				transfer
						;
				(B)by redesignating
			 clauses (i) and (ii) as subclauses (I) and (II), respectively, and moving such
			 subclauses 2 ems to the right; and
				(C)by striking the
			 matter following such subclause (II) (as so redesignated) and inserting the
			 following:
					
						(ii)Calculation of
				excessSuch excess shall be
				calculated by taking into account only—
							(I)those
				beneficiaries actually enrolled in the Plan as of the date of enactment of the
				Coal Healthcare and Pensions Protection Act
				of 2013, who are eligible to receive health benefits under the
				Plan on the first day of the calendar year for which the transfer is made;
				and
							(II)those beneficiaries whose health benefits,
				defined as those benefits payable directly by an employer in the bituminous
				coal industry under a coal wage agreement (defined in section 9701(b)(1) of the
				Internal Revenue Code of 1986) as a result of a bankruptcy proceeding commenced
				in 2012, would be denied or reduced.
							(iii)EligibilityAn
				individual referred to in clause (ii)(II) shall be considered eligible to
				receive health benefits under the Plan.
						(iv)Requirements
				for transferA transfer under
				this subparagraph shall be in an amount equal to the excess calculated under
				clause (i), and reduced by any amount transferred from a voluntary employees'
				beneficiary association established as a result of such bankruptcy proceeding
				to the Plan to pay benefits required under the Plan.
						(v)VEBA
				transferThe administrator of
				such voluntary employees’ beneficiary association shall transfer to the Plan
				any amounts received as a result of such bankruptcy proceeding, reduced by an
				amount for administrative costs of such
				association.
						;
				and
				(2)in subsection
			 (i)—
				(A)by redesignating
			 paragraph (4) as paragraph (5); and
				(B)by inserting after
			 paragraph (3) the following:
					
						(4)Additional
				amounts
							(A)CalculationIf the dollar limitation specified in
				paragraph (3)(A) exceeds the aggregate amount required to be transferred under
				paragraphs (1) and (2) for a fiscal year, the Secretary of the Treasury shall
				transfer an additional amount, not to exceed the difference between such dollar
				limitation and such aggregate amount, to the trustees of the 1974 UMWA Pension
				Plan to pay benefits required under that plan.
							(B)1974 UMWA
				Pension Plan definedIn this
				paragraph, the term 1974 UMWA Pension Plan has the meaning given
				the term in section 9701(a)(3) of the Internal Revenue Code of 1986, but
				without regard to the limitation on participation to individuals who retired in
				1976 and
				thereafter.
							.
				3.Special rule for
			 certain supplemental benefit plans
			(a)In
			 generalSection 404 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(p)Special rule for
				certain supplemental benefit plans
						(1)In
				generalIf contributions are
				paid by an employer under a plan that provides supplemental benefits solely to
				participants in a plan described in subsection (c) (or a continuation thereof)
				that provides pension benefits, such contributions shall not be deductible
				under this section nor be made nondeductible by this section, but the
				deductibility thereof shall be governed solely by section 162 (relating to
				trade or business expenses).
						(2)Tax treatment of
				planFor purposes of this
				title, the trust holding the assets of a plan to which paragraph (1) applies
				shall be treated as an organization exempt from tax under section
				501(a).
						(3)Special rule for
				payments other than to or from a trustFor purposes of this subsection, payments
				made by an employer to the trustees of a plan described in paragraph (1), and
				benefits paid by the trustees of such plan, shall be treated as contributions
				paid to, and benefits paid from, such plan without regard to whether the
				contributions are paid into, or benefits paid from, the trust holding the
				assets of such
				plan.
						.
			(b)Exclusion from
			 wages
				(1)Payroll
			 taxesParagraph (5) of
			 section 3121(a) of the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 or at the end of subparagraph (H);
					(B)by adding
			 or at the end of subparagraph (I); and
					(C)by adding at the
			 end the following new subparagraph:
						
							(J)under a plan to which section 404(p)(1)
				applies;
							.
					(2)Collection of
			 income tax at sourceParagraph (12) of section 3401(a) of such
			 Code is amended by adding at the end the following new subparagraph:
					
						(F)under a plan to which section 404(p)(1)
				applies,
				or
						.
				(3)Unemployment
			 taxesSection 3306(b) of such
			 Code is amended—
					(A)by striking
			 or at the end of paragraph (19);
					(B)by striking the
			 period at the end of paragraph (20) and inserting ; or;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(21)any payment made to or for the benefit of
				an individual under a plan to which section 404(p)(1)
				applies.
							.
					
